Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  January 24, 2018                                                                                      Stephen J. Markman,
                                                                                                                  Chief Justice

  156408                                                                                                     Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Kurtis T. Wilder
            Plaintiff-Appellant,                                                                      Elizabeth T. Clement,
                                                                                                                       Justices
  v                                                                  SC: 156408
                                                                     COA: 330359
                                                                     Berrien CC: 2014-004247-FH
  KEVIN PATRICK KAVANAUGH,
             Defendant-Appellee.
  _________________________________________/

        On order of the Court, the application for leave to appeal the July 6, 2017
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).

          The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing: (1) what deference should be accorded to the trial court’s factual
  findings where a recording of events under consideration is available to an appellate
  court; (2) what evidence may be considered in determining whether there was clear error
  in the trial court’s factual findings; and (3) what standard of review is to be applied under
  such circumstances. In addition to the brief, the appellant shall electronically file an
  appendix conforming to MCR 7.312(D)(2). In the brief, citations to the record must
  provide the appendix page numbers as required by MCR 7.312(B)(1). The appellee shall
  file a supplemental brief within 21 days of being served with the appellant’s brief. The
  appellee shall also electronically file an appendix, or in the alternative, stipulate to the use
  of the appendix filed by the appellant. A reply, if any, must be filed by the appellant
  within 14 days of being served with the appellee’s brief. The parties should not submit
  mere restatements of their application papers.

         The Prosecuting Attorneys Association of Michigan and the Criminal Defense
  Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            January 24, 2018
           p0117
                                                                                Clerk